FILED
                                                                          15-0149
                                                                          3/31/2015 8:50:32 AM
                                                                          tex-4703090
                                                                          SUPREME COURT OF TEXAS
                                                                          BLAKE A. HAWTHORNE, CLERK




                     No. 15-0149
                           In the Supreme Court of Texas




                 Good Shepherd Medical Center,
                                     Petitioner

                                         vs.

                              Carolyn Watson,
                                    Respondent



     On Petition for Review of the Sixth District Court of Appeals at Texarkana,
       Hon. Chief Justice Morriss and Justices Moseley and Carter, Presiding




    Second Unopposed Motion for Extension of Time


      Good Shepherd Medical Center moves for a second 30-day extension of the

deadline to file a Petition for Review in this matter so that Good Shepherd would

need to file any Petition on or before May 1, 2015. Watson’s counsel indicated that

he is not opposed to the requested extension.




                                          1
      1.     Good Shepherd Medical Center was the Appellee in Carolyn Watson v.

Good Shepherd Medical Center, No. 06-14-00025-CV (Tex.App.—Texarkana January 15,

2015). On January 15, 2015, the Court of Appeals issued its opinion and judgment,

reversing and remanding the case back to the trial court. Good Shepherd did not seek

rehearing in the Court of Appeals. A Petition for Review is 45 days later, or by March

2, 2015 in this case. Tex. R. App. P. 53.7(a).      With appropriate motion, the Court

can extend the deadline. Tex. R. App. P. 53.7(f). This Court previously granted a 30-

day extension, so that the Petition is currently due on April 1, 2015.

      2.     Good Shepherd seeks a second 30-day extension of the deadline for

filing a Petition for Review so that the new deadline would be May 1, 2015.

      3.     Good cause exists for allowing Petitioner additional time to file its

Petition for Review:

             a.        This primary issue in this appeal is whether a slip and fall by a

      non-patient constitutes a health care liability claim – a subject under

      consideration by this Court in several cases, most notably Ross v. St. Luke’s

      Episcopal Hospital, No. 13-0439. This Court heard oral argument in that case in

      November 2014. If Court issues a decision in that matter, it would obviously

      affect the manner in which Good Shepherd drafts the Petition in this case. If

      this Court affirms the result in Ross, that result sets this case up for a Petition

      that would seek a per curiam reversal of the Court of Appeals’ decision in this

      case. Alternative, if this Court were to reverse, that result would require the
                                             2
Petition in this case to emphasize the differences between the two contexts that

connect this case to the provision of health care. During the first requested

extension, this Court has not issued an opinion in the Ross case.

      b.     Additionally, the wife of counsel for Good Shepherd suffered

several medical issues that have prevented counsel from being able to complete

the Petition during the time provide. On March 10, 2015, counsel’s wife went

to the emergency room with a complaint of chest pain, resulting in a

hospitalization and full cardiac work-up.      While the cardiac work-up was

(thankfully) negative, additional testing revealed problems with her gallbladder,

which is now scheduled to be removed on March 30, 2015. The initial event,

subsequent testing, and surgery have resulted in counsel being out of the office

and not able to complete the Petition within the current deadline.

      c.     Moreover, since the Court of Appeals’ opinion, other work has

interfered with undersigned counsel’s ability to complete the Petition for

Review in this case in a timely manner. Petitioner’s counsel has been involved

in the following:

      Providing trial support (including pretrial strategy regarding admissibility

      of evidence, attending pretrial hearings, monitoring trial to preserve

      error, preparing/consulting on the jury charge, and arguing the jury

      charge) in four cases, three of which went to trial:

      o      McCowan v. North Dallas Pediatric Associates, No. CC-12-07643-B, in
                                    3
      County Court at Law No. 2, Dallas County, Texas (trial began on

      January 26, 2015);

o     Mangual v. Wieser, CC-11-06685-E, in County Court at Law No. 5,

      Dallas County, Texas (trial scheduled for January 26, 2015 and

      continued after all pretrial deadlines);

o     Avalos v. Matthews, DC-11-15049, in the 68th Judicial District

      Court, Dallas County, Texas (trial began on February 10, 2015);

o     Hernandez v. Pancorvo, DC-11-10629, in the 134th Judicial District

      Court, Dallas County, Texas (trial began on March 2, 2015 – and

      will begin its fifth week of trial on March 30, 2015).

Preparing for and presenting oral argument in the following cases:

o     Key v. Richards, No. 03-14-00116-CV, in the Third District Court

      of Appeals at Austin, Texas (argument occurred on February 11,

      2015);

o     Estate of Henson v. Bolin, No. 14-10126, in the United States

      District Court for the Fifth Circuit (argument occurred on March

      4, 2015); and

o     Mitchell v. Saytu, No. 05-14-00479-CV, in the Fifth District Court

      of Appeals at Dallas, Texas (argument scheduled to occur on

      March 31, 2015).


                              4
      Preparing for and presenting a defendant for deposition in a wrongful-

      death and survival action, Johnson v. Jackson, DC-14-08663, pending in the

      134th Judicial District Court, Dallas County, Texas;

      Preparing for and attending depositions in Longview, Texas of a

      physician and two nurses in an alleged failure to diagnose cancer case,

      Gibson v. Bryk, No. 14-0568, pending in the 71st Judicial District Court,

      Harrison County, Texas;

      Attending meetings with potential expert witnesses;

      Preparing for and attending a summary judgment hearing in Miller v.

      Whitaker, No. CC-13-00088-B, pending in County Court at Law No. 2,

      Dallas County, Texas;

      Preparing for and attending a summary judgment hearing in Hoyt v. Kim,

      No. CC-11-01461-C, pending in County Court at Law No. 3, Dallas

      County, Texas; and

      Preparing Appellees’ Brief in Flores v. Chasco, No. 05-14-00531-CV,

      pending in the Fifth District Court of Appeals at Dallas, Texas.

      d.      A reasonable cause justifying an extension of time in this context

has been described as “any plausible statement of circumstances indicating the

failure to file within the [briefing] period was not deliberate or intentional.”

Hone v. Hanafin, 104 S.W.3d 884, 886 (Tex. 2003). The nature of the legal


                                    5
      question presented and counsel’s other commitments demonstrate that any

      failure to complete the Petition for Review on time is not or will not be

      deliberate or intentional.

      4.     This Motion is not sought solely for delay but so that justice may be

served.

      Petitioner Good Shepherd Medical Center, therefore, prays that this Court

extend the deadline for filing a Petition for Review for 30 days so that it may timely

file a Petition on or before May 1, 2015.

                                            Respectfully submitted,




                                            ___________________________________
                                            David M. Walsh IV
                                            State Bar No. 00791874
                                            dmwalsh@chambleeryan.com
                                            Chamblee, Ryan, Kershaw & Anderson, P.C.
                                            2777 N. Stemmons Freeway, Suite 1157
                                            Dallas, Texas 75207
                                            (214) 905-2003 – Telephone
                                            (214) 905-1213 – Facsimile

                                            Counsel for Petitioner
                                            Good Shepherd Medical Center




                                              6
                     CERTIFICATE OF CONFERENCE

      I certify that I conferred with Darren Grant, counsel for Respondent Carolyn
Watson, about this request for an extension of the deadline to file a Petition for
Review in the Supreme Court of Texas, and Mr. Grant indicated that he “[was]
unopposed” to “an extension” of the deadline.




                                     ____________________________________
                                     David M. Walsh IV

                        CERTIFICATE OF SERVICE

      I certify that a copy of this document was served on counsel for Respondent
Carolyn Watson by email and facsimile on March 31, 2015:

      Brandon Beck
      Starr Schoenbrun Comte McGuire PLLC
      110 N. College Avenue, Suite 1700
      Tyler, Texas 75702
      brandonebeck@gmail.com
      (903) 534-0511

      Darren Grant
      Grant & Flanery, P.C.
      216 W. Erwin, Suite 200
      Tyler, Texas 75702
      darren@gftexas.com
      (903) 596-8086




                                __________________________________
                                David M. Walsh IV




                                        7